DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the electronic controller" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,883,630 to Morin in view of US 3,926,065 to Summers et al. and in view of US 4,953,670 to Chemelewski and in view of US 6,203,464 to Ishikawa et al.
Re-claim 1, Morin teaches an off-road vehicle comprising: a frame12; 5a motor (space 18 holds an engine or motor) is connected to the frame; a left front wheel 44 is connected to the frame via a left front suspension assembly (as shown in figure 2, a suspension damper and arms are connected to each front wheel); a right front wheel 46 is connected to the frame via a right front suspension assembly; a left rear wheel 108 is connected to the frame via a left rear suspension assembly (as indicated by the disclosure, see column 1 lines 41-46, 63-65 and column 9 lines 10-11);  10a right rear wheel 110 is connected to the frame via a right rear suspension assembly; a rear gear box 100 operatively connects the motor to the left and right rear wheels (this gear box can take many forms, see column 6 lines 53-67); a left rear half shaft 104 operatively connects the left rear wheel to the rear gear box 100;  15a right rear half shaft 106 operatively connects the right rear wheel to the rear gear box 100; a left front brake assembly 30 is operatively connected to the left front wheel 44; a right front brake assembly 30 is operatively connected to the right front wheel 46 (see figure 2); a single rear brake assembly 32 is operatively connected to the left and right rear wheels (see figure 7); and 25a first user actuated braking input device 354 and a second user braking input device 362, each of the first and second braking input devices being adapted for independently or jointly providing a braking command.


Summers et al. teach a spool gear as part of a drive axle gear box.  The spool gear (or ring gear 40) is provided with tension bracing members 72 that resists deflection during heavy loads, as would occur during driving situations.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having needed a gear box for transferring heavy loads at the rear axle of Morin to have looked to an used the spool type gear of Summers et al., as this simple reinforced gear would have adequately transferred the load from the driveshaft to each of the left and right half axles.
Chemelewski teaches a differential assembly with a left front speed sensor 45 adapted for sensing a speed of the left front wheel; 20a right front speed sensor 45 adapted for sensing a speed of the right front wheel (see figure 1, note that the differential is capable of use on any drive axle, including a front drive axle assembly).  The individual wheel speed sensors would provide speed information for each half axle, as is needed for brake control purposes.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the front differential assembly 40 of Morin with left and right speed sensors as taught by Chemelewski, as this would have provided individual speed information for each half axle that is necessary for left and right brake control.
Ishikawa teaches a single speed sensor for a bevel gear as part of a differential.  This design is easily adapted for use with the modified rear gear box of Morin having the bevel gear of Summers et al.  The speed sensor would have provided information regarding speed of the left 
Re-claim 4, the first and second braking input devices comprise a hand lever 354 and a foot lever (see column 8 line 53).
Re-claim 5, Morin further teaches a front differential 40 operatively connecting the motor to the left and right front 15wheels; a left front half shaft 48 operatively connecting the left front wheel to the front differential; and a right front half shaft 50 operatively connecting the right front wheel to the front differential.
Re-claim 6, Chemelewski teaches the left and right front speed sensors each comprising an encoder 45 mounted on respective left and right sides of a housing of a front differential and a sensed part respectively mounted to left and right constant velocity joints connected to left and right sides of the front differential.
Re-claim 11, Morin further teaches a steering column (as part of 352) connected to the frame and operatively connected to the left 30and right front wheels; and a handlebar 352 mounted on the steering column for steering the left and right front wheels; the first 354 braking input device is mounted to the handlebar.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Summers et al., Chemelewski and Ishikawa as applied to claim 1 above, and further in view of US 2013/0069337 A1 to Person et al.

Re-claim 3, the left and right speed sensor assemblies of Chemelewski comprise a slotted ring 33 adapted for rotating with a respective one of the left and right front wheels and an encoder 45 adapted for detecting a passing of each slot of the slotted ring and for providing a 5respective speed signal to an electronic controller (as part of an ABS, see background).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have looked to Chemelewski and their use of a slotted ring and encoder when having selected a left and front wheel speed assembly for the vehicle of Morin, as this would have provided individual wheel speed information for the left and right wheel.
Person et al. teach the single rear speed sensor comprising a slotted ring 62 adapted for rotating with the rear wheels and an encoder 54 adapted for detecting a passing of each slot of the slotted ring and for providing a respective speed signal to the electronic controller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have looked to Person et al. and their use of a slotted ring and encoder when having .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Summers et al., Chemelewski and Ishikawa as applied to claims 1 and 6 above, and further in view of US 4,786,075 to Takahashi.
Re-claim 7, Morin teaches the use of left and right front suspension assemblies comprising left and right front shock absorbers (as shown in figure 1).  However, Morin fails to illustrate or teach the left front shock absorber mounted between the left front brake assembly 30and the left front speed sensor; or the right front shock absorber mounted between the right front brake assembly and the right front speed sensor.
Takahashi teach a front end suspension assembly, wherein the left front shock absorber is mounted between the left brake assembly and the differential30; and the right front shock absorber being mounted between the right brake assembly and the differential.  The differential of Morin as modified by Chemelewski is provided with the speed sensors, thus the placement of the brakes to the wheels as shown in Takashi would result in the recited mounting structure.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having to select a front suspension mounting arrangement and brake mounting arrangement of Morin to have looked to Takahashi and the placement of the shock absorber relative to the brake assemblies and speed sensors as one manner by which an artisan could mount the suspension, each specific manner of arrangement yields the same expectant result, that being the suspension of the wheels relative to the frame.

Takahashi teaches left and right rear suspension assemblies respectively comprising left and right rear shock absorbers; wherein: the left and right rear suspension assemblies respectively further comprise left and right rear swing arms 107; each of the left and right swing arms has one end pivoting about a generally 10laterally extending axis 109 to the frame and an opposite end on which a corresponding one of the left and right shock absorbers and a corresponding one of the left and right rear wheels are supported; each of the left and right rear suspension assemblies is movable between an uncompressed position and a compressed position; 15a rotation axis of each one of the left and right rear wheels is forward of the single rear speed sensor (as the pivot is forward of the rear gear box) when a corresponding one of the left and right rear suspension assembly is in the uncompressed position; and the rotation axis of the one of the left and right rear wheels is rearward of the single rear speed sensor when the corresponding one of the left and right rear 20suspension assemblies is in the compressed position (as the rear half axles of Morin are angled rearward with respect to the modified rear gear box having the speed sensor).  This suspension arrangement is commonplace and provides independent movement of the right and left rear wheels.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Takahashi when having selected a rear suspension system for the vehicle of Morin, as the two independent swing arms would have allowed for individual vertical movement of the rear wheels during use.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Summers et al., Chemelewski and Ishikawa as applied to claim 1 above, and further in view of US 2005/0253353 A1 to Yamamura et al.
Yamamura et al. teach a brake caliper located at a wheel assembly, as is commonly known.  Relocating the single rear brake assembly of Morin from the input shaft to a wheel assembly is interpreted as a mere choice.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the single brake assembly of Morin to one of the rear wheel assemblies as taught by Yamamura et al., as a matter of choice.  This placement of the brake assembly to the wheel would have resulted in the caliper mounted on one of the left and right rear suspension assemblies, with 25the caliper moving in relation to the single rear speed sensor with movements of the one of the left and right rear suspension assemblies.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Summers et al., Chemelewski and Ishikawa as applied to claim 1 above, and further in view of US 2003/0015916 A1 to Sakamoto.
Re-claims 12 and 13, Morin fails to teach the specifics of the hydraulic brake system.
Sakamoto teaches a hydraulic brake system having two front brakes controlled by a hand lever and a single rear brake controlled by a foot pedal, which is clearly applicable to the brake system envisioned by Morin.  In addition, Sakamoto teaches a hydraulic module V fluidly connected to the first 11 and second 21 braking input devices, the left 12a and right 12b front brake assemblies and to the rear brake 22 assembly, the hydraulic module is adapted for detecting the braking command;  5a hydraulic pump 30 maintains fluid pressure in the hydraulic module; an electronic controller (see paragraphs 33 and 34 and electronic brake force controller) is operatively .
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Piron teaches a solid axle using a spool gear 5.  Holan et al. and Lindsey et al. each teach a solid axle using a spool gear (figures 5 and 9, respectively).  Dagenais et al. teach a power steering motor positioned in front of a hydraulic modulator.  Dick, Jr et al. teach a differential with a single speed sensor.  Wagner and Nakayama et al. each teach a brake system having two front brakes actuated by a brake lever and a rear brake actuated by a foot pedal.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 18, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657